In a proceeding pursuant to Family Court Act article 10, the nonparty Law Guardian appeals, and the intervenors, Carmen P. and Felix P., separately appeal, from an order of the Family Court, Kings County (Elkins, J.), dated December 13, 2002, which denied, without a hearing, the Law Guardian’s motion to reopen the permanency proceeding.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
In Matter of Wesley R. (307 AD2d 360 [2003] [decided herewith]), we concluded that a new hearing as to the permanency plan for the child is warranted in light of the change of circumstances that has occurred since the date of the prior hearing pursuant to Family Court Act § 1055-a. Because that is the relief requested by the appellants herein, the present appeals have been rendered academic (see Matter of Tabitha LL., 216 AD2d 651 [1995]). No exception to the mootness doctrine applies. Prudenti, P.J., Altman, Smith and Adams, JJ., concur.